DETAILED ACTION
In response to communication filed on 14 October 2021, this is the first Office Action of the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,177,941 B2. The patented claim teaches the limitations of the claim as shown by comparison below in bold.

Instant Application
US Patent# 11,177,941 B2
Claim 1: A method, comprising
Claim 1: A method of
receiving, at a validator node in a relay chain, a header and a state-transition proof associated with a candidate block from a collator node in a parachain, the parachain being one of a plurality of heterogeneous parachains;
receiving, at a validator node in a relay blockchain (relay chain), a header and a state-transition proof associated
with the candidate block from a collator node in the parachain, the parachain being one of a plurality of heterogeneous parachains;
validating, at the validator node, the header and the state-transition proof;
determining, at the validator node, that the state transition represented by the candidate block is valid and that extrinsic data referenced by the candidate block is valid and can be accessed for execution based on the header and the state-transition proof,
rebroadcasting the candidate block to at least one other validator node in the relay chain in response to validation of the header and the state-transition proof;
rebroadcasting the candidate block to at least one other validator node in the relay chain in response to determining that the candidate block is valid... 
broadcasting a statement about validity and availability of the candidate block to the at least one other validator node in the relay chain.
broadcasting a statement about validity and availability of the candidate block to the at least one other validator node in the relay chain;

	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,177,941 B2. The claims of U.S. Patent No. US 11,177,941 B2 recites a method of evaluating and establishing validity of blocks. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application mentions validating at validator node header and state-transition proof information. However, US 11,177,941 B2 recites in further details how the header and state-transition proof information is being applied in order to validate at the validator node. So, therefore the limitation of “validating, at the validator node, the header and the state-transition proof” from the current application falls entirely within the scope of claim 1 of U.S. Patent No. US 11,177,941 B2. 
Regarding claim limitation of claim 1 in the instant application “rebroadcasting the candidate block to at least one other validator node in the relay chain in response to validation of the header and the state-transition proof”, claim 1 of the instant application also recites “a header and a state-transition proof associated with a candidate block”. Claim 1 of U.S. Patent No. US 11,177,941 B2 recites “rebroadcasting the candidate block to at least one other validator node in the relay chain in response to determining that the candidate block is valid”. Instant application validates header and state-transition proof information but also mentions that header and state-transition proof information is associated with candidate block. And U.S. Patent No. US 11,177,941 B2 performs validation of the candidate block. Therefore it is obvious that both (claim 1 of the instant application and claim 1 of U.S. Patent No. US 11,177,941 B2) are rebroadcasting the candidate block to a validator node based on the validation of information associated with the candidate block. So, therefore the limitation of “rebroadcasting the candidate block to at least one other validator node in the relay chain in response to validation of the header and the state-transition proof” from the current application falls entirely within the scope of claim 1 of U.S. Patent No. US 11,177,941 B2.
	As a result, claim 1 of the current application falls entirely within the scope of claim 1 of US Patent No. US 11,177,941 B2. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claim 1 is recited as being directed to a “method”. Thus claim 1 has been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A - Prong One:
Claim 1 recites limitations:
validating,… the header and the state-transition proof;
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind.. A human being can mentally apply evaluation to validate header information and state-transition proof information by comparing it with an available list of validated header and state-transition proof information. Thus the validation process can be performed in a human mind.  
Step 2A - Prong Two: 
Claim 1 further recites limitations: 
… at the validator node…
These claim limitations as a whole appear to be to merely adding the use of generic computer components such as nodes which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). As a result these claim limitations as a whole do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
receiving, at a validator node in a relay chain, a header and a state-transition proof associated with a candidate block from a collator node in the parachain, the parachain being one of a plurality of heterogeneous parachains;
These claim limitations as a whole have been identified as insignificant extra-solution activity, specifically a pre-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering header and state-transition proof information and does not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
rebroadcasting the candidate block to at least one other validator node in the relay chain in response to validation of the header and the state-transition proof, 
broadcasting a statement about validity and availability of the candidate block to the at least one other validator node in the relay chain. 
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting and sending the information and does not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 1 further recites limitations:
… at the validator node…
These claim limitations as a whole appear to be to merely adding the use of generic computer components such as memory and a processor which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
receiving, at a validator node in a relay chain, a header and a state-transition proof associated with a candidate block from a collator node in the parachain, the parachain being one of a plurality of heterogeneous parachains;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of header and state-transition proof information and appears to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving header and state-transition proof information. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
rebroadcasting the candidate block to at least one other validator node in the relay chain in response to validation of the header and the state-transition proof, 
broadcasting a statement about validity and availability of the candidate block to the at least one other validator node in the relay chain.  
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an outputting and sending the information and appears to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be transmitting header and state-transition proof information. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,554,649 B1, hereinafter “Fields”) in view of Moir et al. (US 2018/0341930 A1, hereinafter “Moir”).

Regarding claim 1, Fields teaches
receiving, at a validator node (see Fields, [col14, lines12-13] “for performing blockchain validation of user identity and authority”; [col15 lines 58-64] “the user's or spouse's computing device, such as personal computer 110, may send one or more blockchain IDs to the representative system (such as server(s) 116 at Node 2 112)…The blockchain transactions from the user's or spouse's blockchains can then be used to validate” – the representative system such as server 116 at node 112 that receives blockchain information to be validated is interpreted as validator node) in a relay chain, (see Fields, [col6 lines48-49] “validating and relaying blockchain transactions”; [col11 lines51-53] “blockchain transactions executed associated several blockchains or blockchain networks” – there are multiple blockchains) a header and (see Fields, [col17 lines62-64] “one or more blockchain transactions may be identified that are associated with the one or more blockchain IDs”; [col9 lines40-41] “Each of the transactions can be associated with a separate and unique transaction ID”) a state-transition proof associated (see Fields, [col15 lines 59-60] “may send one or more blockchain IDs”; [col17 lines58-61] “one or more blockchain IDs associated with a user may be received”) with a candidate block (see Fields, [col9 lines7-8] “new transactions are grouped into blocks”) from a collator node (see Fields, [col15 lines 58-64] “the user's or spouse's computing device, such as personal computer 110, may send one or more blockchain IDs to the representative system (such as server(s) 116 at Node 2 112)… The blockchain transactions from the user's or spouse's blockchains can then be used to validate” – the user’s or spouse’s computing device that sends information to be validated is interpreted as collator node).
validating, at the validator node, (see Fields, [col14, lines12-13] “for performing blockchain validation of user identity and authority”; [col15 lines 58-64] “the user's or spouse's computing device, such as personal computer 110, may send one or more blockchain IDs to the representative system (such as server(s) 116 at Node 2 112)…The blockchain transactions from the user's or spouse's blockchains can then be used to validate” – the representative system such as server 116 at node 112 that receives blockchain information to be validated is interpreted as validator node) the header and (see Fields, [col17 lines62-64] “one or more blockchain transactions may be identified that are associated with the one or more blockchain IDs”; [col9 lines40-41] “Each of the transactions can be associated with a separate and unique transaction ID”) the state-transition proof; (see Fields, [col15 lines 59-60] “may send one or more blockchain IDs”; [col17 lines58-61] “one or more blockchain IDs associated with a user may be received”).
the candidate block (see Fields, [col9 lines7-8] “new transactions are grouped into blocks”) to at least one other validator node (see Fields, [col9 lines4-6] “where each node communicates with other nodes to verify that the transactions are consistent in each node of the network”) in the relay chain (see Fields, [col6 lines48-49] “validating and relaying blockchain transactions”; [col11 lines51-53] “blockchain transactions executed associated several blockchains or blockchain networks” – there are multiple blockchains) in response to validation of (see Fields, [col15 lines 6-9] “a first validation event providing a first indication of validity for the user may be identified based on the first blockchain transaction or the second blockchain transaction”) the header and (see Fields, [col17 lines62-64] “one or more blockchain transactions may be identified that are associated with the one or more blockchain IDs”; [col9 lines40-41] “Each of the transactions can be associated with a separate and unique transaction ID”) the state-transition proof; and (see Fields, [col15 lines 59-60] “may send one or more blockchain IDs”; [col17 lines58-61] “one or more blockchain IDs associated with a user may be received”).
of the candidate block (see Fields, [col9 lines7-8] “new transactions are grouped into blocks”) to the at least one other validator node (see Fields, [col9 lines4-6] “where each node communicates with other nodes to verify that the transactions are consistent in each node of the network”) in the relay chain (see Fields, [col6 lines48-49] “validating and relaying blockchain transactions”; [col11 lines51-53] “blockchain transactions executed associated several blockchains or blockchain networks” – there are multiple blockchains).
Fields does not explicitly teach in a parachain, the parachain being one of a plurality of heterogeneous parachains; rebroadcasting the candidate block; broadcasting a statement about validity and availability of the candidate block.
However, Moir teaches the concept of sharded, permissioned, distributed ledger and also teaches
in a parachain, the parachain being one of a plurality of heterogeneous parachains, (see Moir, [0053] “enable multiple shards to operate in parallel”; [0040] “each node has a single verifier process for each shard”; [0026] “in a sharded ledger, the single ledger may be split into a collection of shards, and each shard may be a linear ledger in its own right… appending transactions to multiple shards in parallel”). 
rebroadcasting transactions (see Moir, [0110] “it may be necessary for transactions committed on the coordination shard 610 to be broadcast to all membership representatives (and/or dispatchers). For example, it may be necessary to ensure that all honest nodes that are available have up-to-date membership and configuration information, such as may be maintained in the coordination shard”).
broadcasting a statement about validity and availability of transactions (see Moir, [0088] “having active nodes broadcast transactions after consensus on them is complete (e.g., when a transaction is committed to a shard). In such embodiments, an active node might store signed (e.g., authenticated) messages that are received from other active participants as part of the consensus process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of parallel processing, broadcasting information based on consensus and unique identifiers as being disclosed and taught by Moir in the system taught by Fields to yield the predictable results of overcoming scalability bottlenecks and assist in parallel processing of multiple shards (see Moir, [0012] “A sharded, permissioned, distributed ledger, as described herein, may reduce the amount of work and communication required by each participant, thus possibly avoiding scalability bottlenecks that may be inherent in previous distributed ledger implementations and possibly enabling the use of additional resources to translate to increased throughput… multiple shards may operate in parallel”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156